DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US2022/0240304, Wang hereinafter).

As to claim 1: Wang discloses a radio node, comprising: a node or connector configured to communicatively couple to a network; an interface circuit, communicatively coupled to the node or connector, configured to communicate with a computer and a second radio node (see Fig. 1, element 121, 122 and 150), wherein the interface circuit is configured to: 
provide a first grant request addressed to the computer, wherein the first grant request comprises a request to reserve a first portion of a shared-license-access band of frequencies for use by the radio node (see at least paragraph [0048] and Figs. 4-5, at step 410, the base station 121 sends a CBRS Spectrum Request to the SAS 180 to request a CBRS spectrum grant for the P2P communications between the UE 111 and the UE 112.); 
receive a grant response associated with the computer (see at least paragraph [0050] and Figs. 4-5, at 420, the SAS sends a CBRS Spectrum Grant to the base station 121.); and 
when the grant response indicates that the first grant request is denied (see at least paragraph [0050] and Figs. 4-5, if the SAS 180 determines that CBRS spectrum cannot be granted for the P2P communication, the CBRS Spectrum Grant indicates that the CBRS Spectrum Request has been denied by the SAS 180.), provide, addressed to the second radio node, a first notification that the request for the first portion of the shared-license-access band of frequencies was rejected (see at least paragraph [0051], at 425, the base station 121 sends the configuration for P2P CBRS communication to the UE 111 and the UE 112. For example, the base station 121 communicates the P2P configuration for one or more CBRS channels for the P2P communication to the UE 111 and the UE 112 in a broadcast message or a dedicated layer three message.).
As to claim 6: Wang discloses the radio node of claim 1. Wang further discloses wherein the shared-license-access band of frequencies comprises a Citizens Broadband Radio Service (CBRS) (see at least paragraphs [0015]-[0022] and Fig. 4, CBRS.),
As to claim 7: Wang discloses the radio node of claim 1. Wang further discloses wherein the radio node comprises: an Evolved Node B (eNodeB), a Universal Mobile Telecommunications System (UMTS) NodeB and radio network controller (RNC), or a New Radio (NR) gNB or gNodeB (see at least paragraph [0026], RAN, Evolved Universal Terrestrial Radio Access Network, E-UTRAN, 5G NR RAN or NR RAN.).
As to claim 8: Wang discloses a non-transitory computer-readable storage medium for use in conjunction with a radio node, the computer-readable storage medium storing program instructions that, when executed by the radio node (see Fig. 1, element 121, 122 and 150), cause the radio node to perform operations comprising: 
providing a first grant request addressed to a computer, wherein the first grant request comprises a request to reserve a first portion of a shared-license-access band of frequencies for use by the radio node (see at least paragraph [0048] and Figs. 4-5, at step 410, the base station 121 sends a CBRS Spectrum Request to the SAS 180 to request a CBRS spectrum grant for the P2P communications between the UE 111 and the UE 112.); 
receiving a grant response associated with the computer (see at least paragraph [0050] and Figs. 4-5, at 420, the SAS sends a CBRS Spectrum Grant to the base station 121.); and 
when the grant response indicates that the first grant request is denied (see at least paragraph [0050] and Figs. 4-5, if the SAS 180 determines that CBRS spectrum cannot be granted for the P2P communication, the CBRS Spectrum Grant indicates that the CBRS Spectrum Request has been denied by the SAS 180.), providing, addressed to a second radio node, a first notification that the request for the first portion of the shared-license-access band of frequencies was rejected (see at least paragraph [0051], at 425, the base station 121 sends the configuration for P2P CBRS communication to the UE 111 and the UE 112. For example, the base station 121 communicates the P2P configuration for one or more CBRS channels for the P2P communication to the UE 111 and the UE 112 in a broadcast message or a dedicated layer three message.).
As to claim 13: Wang discloses the non-transitory computer-readable storage medium of claim 8. Wang further discloses wherein the shared-license-access band of frequencies comprises a Citizens Broadband Radio Service (CBRS) (see at least paragraphs [0015]-[0022] and Fig. 4, CBRS.).
As to claim 14: Wang discloses the non-transitory computer-readable storage medium of claim 8. Wang further discloses wherein the radio node comprises: an Evolved Node B (eNodeB), a Universal Mobile Telecommunications System (UMTS) NodeB and radio network controller (RNC), or a New Radio (NR) gNB or gNodeB (see at least paragraph [0026], RAN, Evolved Universal Terrestrial Radio Access Network, E-UTRAN, 5G NR RAN or NR RAN.).
As to claim 15: Wang discloses a method for dynamically providing information specifying available spectrum in a shared-license-access band of frequencies (see Fig. 1, element 121, 122 and 150), comprising: by a radio node: 
providing a first grant request addressed to a computer, wherein the first grant request comprises a request to reserve a first portion of the shared-license-access band of frequencies for use by the radio node (see at least paragraph [0048] and Figs. 4-5, at step 410, the base station 121 sends a CBRS Spectrum Request to the SAS 180 to request a CBRS spectrum grant for the P2P communications between the UE 111 and the UE 112.); 
receiving a grant response associated with the computer (see at least paragraph [0050] and Figs. 4-5, at 420, the SAS sends a CBRS Spectrum Grant to the base station 121.); and 
when the grant response indicates that the first grant request is denied (see at least paragraph [0050] and Figs. 4-5, if the SAS 180 determines that CBRS spectrum cannot be granted for the P2P communication, the CBRS Spectrum Grant indicates that the CBRS Spectrum Request has been denied by the SAS 180.), providing, addressed to a second radio node, a first notification that the request for the first portion of the shared-license-access band of frequencies was rejected (see at least paragraph [0051], at 425, the base station 121 sends the configuration for P2P CBRS communication to the UE 111 and the UE 112. For example, the base station 121 communicates the P2P configuration for one or more CBRS channels for the P2P communication to the UE 111 and the UE 112 in a broadcast message or a dedicated layer three message.).
As to claim 20: Wang discloses the method of claim 15. Wang further discloses wherein the shared-license-access band of frequencies comprises a Citizens Broadband Radio Service (CBRS) (see at least paragraphs [0015]-[0022] and Fig. 4, CBRS.) (see at least paragraph [0026], RAN, Evolved Universal Terrestrial Radio Access Network, E-UTRAN, 5G NR RAN or NR RAN.).

Allowable Subject Matter
Claims 2-5, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuriki et al. (US 20220173944) discloses Communication Control Apparatus, Communication Apparatus, And Communication Control Method.
SUN et al. (US 20220132321) discloses Electronic Device And Method For Wireless Communication, And Computer Readable Storage Medium.
HE et al. (US 20220086854) discloses Accessing A Communication Channel Using Disparate Communication Systems.
Cimpu et al. (US 20190373615) discloses A Method And A Controlling Node For Controlling Resources In A Shared Channel.
Balachandran et al. (US 20190215698) discloses Validation Of Pal Protection Areas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464